Seevees, J.
I. No errors are assigned, and the appellees insist, as there was no trial on the facts, that although this is i. practice : an equity action there is no question this court tnai. method can try ailq determine. Under the Revision, this action was triable in the court below by the first method, and in this court ele novo. Hackworth v. Zollars, 30 Iowa, 433. Such was the general rule. Rev., §2999. Now, under the Code, all actions are triable in the District or Circuit court on oral evidence, and in this court on exceptions and errors duly assigned. Code, § 2741: Richards v. Hintrager, 45 Iowa, 253, and numerous other cases. This under the Code is the general rule, and it devolves on either or both parties, by motion in the court below, and the order of such court, to obtain a trial de novo in this court in an equity action. No such motion or order was made below. "Whether errors should bo assigned in an equity action where the appeal is from the decision sustaining a demurrer or motion which has the effect of dismissing the action, and a judgment for costs is rendered against the plaintiff, is an important question of practice which we do not feel called on to determine.
3. judgment: collateral0 attack. II. It is insisted that the justice had no jurisdiction of the original action, and that the Circuit Court so decided, and that sa^ judgment stands in full force; that the judgment rendered therein by the justice, and the whole proceedings, are void. This for the purposes of this case may be conceded, which being done, it is claimed *176that the' Circuit Court obtained no jurisdiction when the cause was removed on error to that court, and conseqriently the judgment now sought to be enjoined is'void. Is'this true, is the important question in the case. Many authorities have been cited by counsel, which, it is strongly urged, conclusively show that if a justice has no jurisdiction of the subject-matter and an appeal is taken from his judgment therein, such appeal does not vest.the court to which the cause is taken with jurisdiction. Admitting this to be true, and yet the question in this case has not been solved. The statute provides: “Any person aggrieved by an erroneous decision in a matter of law or other illegality in the proceedings of a justice of the peace, may remove the same, or so much thereof as is necessary, into the Circuit Court for correction.” Code, § 3597. It is further provided that the Circuit Court may render final judgment, or remand the cause to the justice for further proceedings. Code, § 3603.
Undoubtedly it was illegal for the justice to render judgment in a cause in which he had no jurisdiction of the subject-matter. The case was therefore propei’ly removed on error to the Circuit Court, and when so removed such court obtained jurisdiction, and without doubt could have reversed the judgment of the justice, and directed him to dismiss the action. Having jurisdiction of the parties and subject-matter, the order or judgment rendered by the Circuit Court might be erroneous, but not void for want of jurisdiction. Freeman on Judgments, See. 135; Craine v. Fulton, 10 Iowa, 457; Mason v. Richards, 12 Iowa, 73; Davis v. Keith, 23 Iowa, 419; Belding v. Torrence, 39 Iowa, 516; Granger v. Clark, 21 Maine, 128; Cook v. Darling, 18 Pick., 393. This rule is fundamental, well understood and universally recognized. The judgment rendered by the Circuit Court against plaintiff for $90 being erroneous, at most, it should have been corrected on appeal, and cannot be attacked collaterally or in the present proceedings. That- we are not mistaken in holding the judgment to be erroneous, only, receives strong support from the amendment to the petition, if it is not conclusively sustained by the statements therein: When referring to such judgment, *177it is there said: “That said judgment was so erroneously made by mistake.”
III. There is no averment tending to show fraud, except that it is stated the execution was issued through fraud and collusion. If it be admitted this general allegation of fraud is sufficient, it will not entitle plaintiff to have the enforcement of the judgment enjoined, which is asked in the petition. The most he could be entitled to under such allegation would be to enjoin the execution, but this would be of no practical benefit.
4. equity: reing. ‘ IY. Was the judgment entered by mistake, or has the plaintiff been surprised as to its form and meaning, and can he be relieved in equity? There is no direct and positive allegation of surprise. It may be inferred the plaintiff so claims. In general terms it is alleged the judgment was entered of record by mistake. Upon what is it based? It requires more than a bare allegation -of a mistake before equity can interfere on that ground. Sufficient must be averred, so the court can see that a mistake has occurred, if the allegáis true. The facts or grounds on which the mistake is based should be stated. All that is stated on this subject is that the court at the hearing made the following entry: “judgment reversed, judgment against plaintiff’s bond for the property, valued at $90.” By this we 'understand the judge made such entry on his docket.
The judgment, as entered of record, is made a part of the petition, and, whatever ambiguity there may be in the judge’s entry, there is none in the record. The practice is for judges to make short and brief entries in their dockets, from which the clerk, under the eye of counsel, makes up the record. But the judge’s entry fully warrants the judgment. That he inT tended to render judgment against the plaintiff and his bondsman seems to us to be clear. Nor can it be said the plaintiff was surprised by the judgment-entered of record; for it is recited therein that the parties appeared by their attorneys, and it is stated in the amendment to the petition that plaintiff’s attorney was present during the entire term. It is also stated that plaintiff did not know of the character of said order *178until January, 1877. As lie was properly before the court, and appeared in the action, the plaintiff was bound to know and take notice of any judgment or order that was made therein. Blanchard v. Ware, 37 Iowa, 305; Same v. Same, 43 Id., 530.
Whether the records were read and approved or not, during the term, is entirely immaterial. The statute on this subject is merely directory. Besides this, it is expressly provided if not practicable to have the records read during the term they may be read and approved at the succeeding term. Code, § 177. In the absence of any showing to the contrary, the strong presumption is that this was done..
The judgment, it is said, is wrong, unjust and inequitable, and there was no trial as to the ownership of the property. This may be admitted,’and yet, in the absence of accident, fraud, or mistake, equity cannot interfere. This rule is believed to be the accepted doctrine in all courts. Counsel have cited many authorities showing that the courts of equity have enjoined judgments at law. It is unnecessary to refer to them further than to say that an examination of them will make it clear the equitable interference is based in a greater or less degree on either accident, fraud or mistake, and to which we have added surprise.
Y. The judgment rendered by the Circuit Court is as follows: “And now * * the court, * * being advised in the premises, reverses, the judgment of the justice’s court, and finds for the defendant against the plaintiff for the value of the property, to-wit: the sum of ninety dollars. It is, therefore, ordered and adjudged by the court, and judgment is hereby rendered against the plaintiff’, for the said sum of ninety dollars and costs, taxed at $12.60, and execution is awarded therefor, and also against G. Dennis, a surety on the replevin bond.’’
It is a mistake to say this is an alternatiye judgment. Nor was the defendant, Hollinger, bound to take the cattle. The tender made, therefore, was immaterial.
YI. The second count in the answer was struck out on *179motion, on tlie ground that it was immaterial and irrelevant. That it is proper to purge pleadings of such matter by motion is practically conceded by counsel'. This count is based on the fact that plaintiff has paid judgment in favor of Findley v. Chaney. It is stated that' plaintiff was not a party to this judgment, and “by reason of the irregularities in- the proceedings therein, plaintiff was comj>elled to pay the sum of $85.10, with costs to defendant on said judgment, and afterward plaintiff re-commenced his action for the value of said cattle so levied upon, * * that said action is pending in the Supreme Court, and, therefore, he cannot plead payment of said judgment without prejudice to said action in the Supreme Court.” The irregularities which caused plaintiff to pay said judgment are not stated. As it was not against him he certainly was. not bound to pay it, and he seems to have acted as a mere volunteer. Why, or how, such payment should as a matter of law amount to a satisfaction of the present judgment, we are not advised. Certain it is that it was entirely immaterial in the present litigation, and the allegations in reference thereto were properly struck out.
We are strongly impressed that a wrong has been done plaintiff, and if there was any way we could grant him relief in this action, without ignoring and trampling under foot well known and acknowledged legal principles, we should unhesitatingly do so, and much regret we are compelled to refuse it.
Affirmed.